Citation Nr: 0638404	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  04-17 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether new and material evidence has been received that 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a right ankle 
disability, to include arthritis.

2. Entitlement to a neurological disability of the right 
lower extremity, to include as secondary to the right ankle 
disability and as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  Service in Vietnam is indicated by the evidence of 
record.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in Des Moines, Iowa 
(the RO).

The veteran and his spouse testified at a personal hearing 
that was held at the RO in June 2004 before a Decision Review 
Officer and at a videoconference hearing in September 2006 
before the undersigned Acting Veterans Law Judge.  
Transcripts of those hearings have been associated with the 
veteran's VA claims folder.

In the May 2003 rating decision, the RO reopened the 
veteran's claim for service connection for a right ankle 
disability and adjudicated the claim on the merits.  However, 
the Board must first examine whether the evidence warrants 
reopening the claim.  This is significant to the Board 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claim on its merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

For reasons explained below, the Board has concluded that new 
and material evidence regarding the claim of service 
connection for a right ankle disability has been submitted.  
Accordingly, the claim is reopened.  The Board further finds 
that additional development of the evidence is necessary 
prior to rendering a decision on the merits as to that issue.

The May 2003 rating decision and the May 2004 statement of 
the case (SOC) reflect that the RO considered the issue of 
service connection for neurological disability of the right 
lower extremity not only as secondary to the right ankle 
disability but also as due to herbicide exposure.  The March 
2005 and June 2006 supplemental statements of the case (SSOC) 
reveal that the RO limited the issue to secondary to the 
right ankle disability.  The veteran, however, has not 
explicitly limited his theory of entitlement to secondary 
service connection.  Therefore, the issues are as stated on 
the title page.

The issues of service connection for a right ankle 
disability, to include arthritis, and a neurological 
disability, to include as secondary to the right ankle 
disability and as due to herbicide exposure are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO denied the veteran's request to reopen his 
previously denied claim of entitlement to service connection 
for a right ankle disability in a May 1998 rating decision.  

2.  Evidence received subsequent to the May 1998 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The May 1998 rating decision denying the reopening of a 
claim for service connection for a right ankle disability is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2006).

2.  New and material evidence has been received, and the 
claim for service connection for a right ankle disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
a right ankle disability, to include arthritis.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that an 
appellant must first present new and material evidence in 
order to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
The holding of the United States Court of Appeals for 
Veterans Claims (the Court) in Quartuccio specifically 
applies to cases in which the submission of new and material 
evidence is involved.

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issue on appeal to 
the extent necessary to decide whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a right ankle disability. 

Letters were sent to the veteran in April 2001, November 
2002, and January 2004, which were specifically intended to 
address the requirements of the VCAA, to include advising the 
veteran of what the evidence must show to establish 
entitlement to service connection for a right ankle 
disability.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio to 
the extent necessary to decide whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for a right ankle disability.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
the claim was adjudicated by the RO in May 2003, after the 
April 2001 and November 2002 VCAA letters.  Therefore, the 
timing of the VCAA notice is not at issue with regard to this 
claim.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Element (1) is not at issue here.  As has been discussed 
above, the veteran received notice of elements (2) and (3) in 
the VCAA letters.  With respect to elements (4) and (5), 
degree of disability and effective, these are moot in light 
of the RO's denial of service connection for a right ankle 
disability.  Any deficiency in notice as to those two 
elements is not prejudicial at this juncture.  

Because this claim is being reopened and remanded, any 
deficiencies with respect to VCAA notice will presumably be 
identified rectified by the agency of original jurisdiction.

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A 
(West 2002).

The Board concludes that the provisions of the VCAA have been 
complied with to the extent required to decide whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for a right ankle 
disability.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  See 38 
C.F.R. § 3.103 (2006).  He requested, and was accorded, a 
hearing at the RO in June 2004 before a Decision Review 
Officer and  a videoconference hearing in September 2006 
before the undersigned Acting Veterans Law Judge.  
Transcripts of these hearings are associated with his claims 
file.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2006).

For certain chronic disorders, to include arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.304(b) (2006).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  See VAOPGCPREC 3-2003 
(July 16, 2003); see also Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004).  The Court has held, however, that this 
presumption attaches only where there has been an entrance 
examination in which the later complained-of disability was 
not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  In VAOPGCPREC 3-2003, VA's General Counsel noted 
that "[u]nder the language of [38 U.S.C. § 1111], VA's burden 
of showing that the condition was not aggravated by service 
is conditioned only upon a predicate showing that the 
condition in question was not noted at entry into service."

Cases in which the condition is noted on entrance are, 
however, still governed by the presumption of aggravation 
contained in 38 U.S.C. § 1153 (as opposed to that applicable 
under 38 U.S.C. § 1111 where the complained of condition was 
not noted on entrance into service).  This statute provides 
that a pre-existing injury or disease will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2006).  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.304, 3.306(b) 
(2006).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2006).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2005).  
Pursuant to 38 U.S.C.A. § 5108 (West 2002 & Supp. 2005), a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised on August 29, 2001, to require that the newly 
submitted evidence relate to an unestablished fact necessary 
to substantiate the claim and present the reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2006)].  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim on appeal was initiated prior to August 2001, 
specifically in February 2001, it will be adjudicated by 
applying the law previously in effect, 38 C.F.R. § 3.156(a) 
(2001).  The applicable law will be explained in the 
paragraph immediately following.

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the last 
final denial in order for there to be new and material 
evidence to reopen the claim.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The veteran ultimately seeks entitlement to service 
connection for a right ankle disability, which was last 
denied in an unappealed May 1998 VA rating decision.  The 
veteran's claim was reopened and denied in the May 2003 RO 
rating decision; he has appealed that decision.  As explained 
above, the Board must determine whether new and material 
evidence has been received which serves to reopen the 
previously denied claim.  The Board also notes since May 1998 
the law has changed regarding the evidentiary standard for 
rebutting the presumption of soundness.  See VAOPGCPREC 3-
2003; see also Wagner, supra.   However, this change in the 
law is a procedural change in the law and not substantive in 
nature.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  It 
does not create a new cause of action warranting a de novo 
review of the veteran's claim.  Id.  Also, the presumption is 
a rule of law for handling evidence and not itself considered 
evidence.  Id.  Thus, a change that raises the government's 
evidentiary burden to rebut the presumption of sound 
condition may not constitute new and material evidence to 
reopen a finally decided claim.  Id.

The "old" evidence

The evidence of record at the time of the RO decision in May 
1998 consisted of the veteran's service medical records, 
post-service private treatment records, statements from 
private doctors, and a report of October 1995 VA examination.

The veteran's service medical records reflect that on his 
October 1967 entrance examination, the veteran reported that 
he had had a fracture of the right ankle, which required 
surgery with an insertion of screws.  Physical examination 
revealed that the right ankle had full flexion and extension.  
X-rays of the right ankle revealed that there were screws in 
place but that the ankle was otherwise normal.  He was 
assigned a medical profile of L1.  In March 1968 and again in 
July 1968, the veteran complained of right ankle 
symptomatology.  X-rays of the right ankle taken in July 1968 
revealed a screw in the right medial malleolus with signs of 
minimal joint changes.   X-rays of the right ankle taken in 
January 1969 revealed a screw through the medial malleolus, 
an apparent healed fracture, and an irregularity along the 
medial border of the lateral malleolus that may represent an 
old avulsion fracture or just the insertion of a tendon.  In 
January 1969, the veteran received a L-2 profile and the 
diagnosis was limitation of dorsiflexion of the right ankle.  
On the March 1970 separation examination, the lower 
extremities were normal.

In a May 1986 statement, Dr. R.T. noted that the pain in the 
veteran's right heel was probably related to an old injury.

In a December 1992 statement, Dr. H.G. opined that the 
veteran's right ankle disability was definitely aggravated by 
an injury in service.  

Private medical records dated from 1994 to 1996 and a report 
of an October 1995 VA examination reflects the presence of a 
current right ankle disability, to include mild degenerative 
arthritis.

The May 1998 decision

The RO denied the veteran's claim to reopen based on the lack 
of medical evidence showing in-service aggravation of a pre-
existing right ankle disability.  

The veteran was informed of the May 1998 rating decision by 
letter  
from the RO dated June 2, 1998.  His appeal rights were 
provided in an enclosure to that letter.  He did not appeal.  

The veteran filed to reopen the claim in February 2001.  As 
was noted in the Introduction section, the RO reopened and 
denied the claim, and the veteran appealed.  Additional 
evidence which has been received since May 1998 will be 
discussed below.

Finality/new and material evidence

The "old" evidence demonstrated a current right ankle 
disability.  The crucial matter at issue is whether the 
additionally received evidence shows that the veteran's 
disability was aggravated by service.  

Evidence added to the record since the denial in May 1998 
includes a June 2002 statement of Dr. J.B.  In that 
statement, Dr. J.B. opined that the in-service injury in 1968 
caused the pain in his right ankle and leg.  This evidence 
can be considered "new" in that it was not previously 
before the RO at the time of the May 1998 prior final denial.  
The evidence can be considered "material" because it does 
relate to the elements of the claim that were previously 
unmet, specifically (a) medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (b) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See 38 C.F.R. § 3.156 (2001).  
Accordingly, new and material evidence has been submitted as 
to the two key Hickson elements, which were previously 
lacking.  The veteran's claim is therefore reopened.

Additional comments

As has been discussed above in connection with the VCAA, at 
this juncture VA's duty to assist comes into play.  For 
reasons which will be expressed in greater detail below, the 
Board believes that a medical examination and nexus opinion 
must be obtained.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a right ankle 
disability, to include arthritis, is reopened.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that these 
claims must be remanded for further evidentiary development.

Reasons for remand

VCAA notice

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (the VCAA) includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C.A. § 5103 (West 2002).

As noted above, the claim of service connection for a 
neurological disability of the right lower extremity has been 
presented on both a direct presumptive basis and a secondary 
basis.  The RO sent letters to the veteran that addressed 
this claim in general but these letters did not address the 
matter of secondary service connection.  Moreover, the VCAA 
letters did not explicitly ask the veteran to submit any 
evidence in his possession that pertains to his claims.  
Furthermore, while the veteran was given notice of Dingess 
elements (4) and (5) in an April 2006 letter regarding an 
issue not on appeal, he was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disabilities at issue.  The Board 
has been prohibited from itself curing these defects.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).

Private medical records

A May 1985 statement from Dr. R.B. and the veteran's March 
1998 claim reflect that he has received treatment from Dr. 
R.B.  An attempt to obtain Dr. R.B.'s records should be made.  
Moreover, in January 2003, the RO attempted to obtain records 
from Dr. J.B.  That doctor did not respond.  A follow-up 
request for those records is necessary.  38 C.F.R. 
§ 3.159(c)(1) (2006).

Medical opinion

The report of the July 2004 VA examination with the two 
addendums did not adequately address the matter of 
aggravation.  Under such circumstances, an additional medical 
examination and more nexus opinions are necessary.

Accordingly, the case is REMANDED for the following action:

1.  A VCAA letter addressing the issues of 
direct and secondary service connection 
for the neurological disability of the 
right lower extremity and direct service 
connection for the right ankle disability 
must be provided to the veteran.  The 
letter should ask the veteran to submit to 
submit any evidence in his possession that 
pertains to his claims.  The notice should 
include informing the veteran that a 
disability rating and an effective date 
for the award of benefits are assigned 
upon the award of service connection, and 
also includes an explanation as to the 
type of evidence that is needed to 
establish both a disability rating and an 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  The RO, after obtaining any current 
medical releases from the veteran, should 
obtain records from Dr. R.B. and Dr. J.B.  
Any such treatment records so obtained 
should be associated with the veteran's VA 
claims folder.

3.  The VBA AMC should arrange for a VA 
examination of the veteran to determine 
the etiology of the veteran's right ankle 
disability and the nature and etiology of 
the neurological disability of the right 
lower extremity.  The examiner should 
identify the neurological disability of 
the right lower extremity.  The examiner 
should provide explicit responses to the 
following:

(a)  Is it at least as likely as not 
(i.e., a probability of 50 percent) that 
the preexisting residuals of the fracture 
of the right ankle underwent an increase 
in disability during active service and if 
so, is clear and unmistakable that the 
increased in disability during active 
service was due to the natural progress of 
the disability?

(b)  Is it at least as likely as not 
(i.e., a probability of 50 percent) that 
the arthritis of the right ankle is 
related to the veteran's active service?

(c)  Is it at least as likely as not 
(i.e., a probability of 50 percent) that 
the preexisting residuals of the fracture 
of the right ankle caused or aggravated 
the neurological disability of the right 
lower extremity?

(d)  Is it at least as likely as not 
(i.e., a probability of 50 percent) that 
the arthritis of the right ankle caused or 
aggravated the neurological disability of 
the right lower extremity?

(e)  Is it at least as likely as not 
(i.e., a probability of 50 percent) that 
the neurological disability of the right 
lower extremity is related to the 
veteran's active service, to include 
exposure to herbicides?

The examiner should provide an explanation 
for all opinions rendered.  A report 
should be prepared and associated with the 
veteran's VA claims folder.

4.  Thereafter, VBA must readjudicate the 
issues on appeal.  If the decision remains 
unfavorable to the veteran, in whole or in 
part, a supplemental statement of the case 
(SSOC) should be prepared.  The veteran 
and his representative should be provided 
with the SSOC and an appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. Connolly Jevtich 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


